    Case 1:19-cv-06788-BMC Document 18 Filed 11/16/20 Page 1 of 4 PageID #: 61




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
     ANTHONY BELMOSA,
                                                                     JOINT PRE-TRIAL ORDER
                                          Plaintiff,
                                                                     Civil Action No. 19-CV-6788
                            -against-
                                                                     (Cogan, J.)
     UNITED STATES OF AMERICA,

                                          Defendant.


          The parties having conferred among themselves and with the Court pursuant to Federal

Rule of Civil Procedure 16, the following statements, directions and agreements are adopted as

the Pretrial Order herein. 1

Full Caption of the Action:

Anthony Belmosa v. United States of America, Civil Case No. 19-CV-6788 (Cogan, J.)

Trial Counsel:

    For Plaintiff:                                     For Defendant:

    Matthew T. Gammons, Esq.                           Seth D. DuCharme
    Rosenbaum & Rosenbaum, PC                          Acting United States Attorney
    100 Wall Street                                    Eastern District of New York
    New York, NY 10005                                 Of Counsel: AUSA Matthew J. Modafferi
    212-514-5007                                       271-A Cadman Plaza East
    212-574-9178 (fax)                                 Brooklyn, NY 11201
    mg@rosenbaumnylaw.com                              718-254-6229
                                                       718-254-6081 (fax)
                                                       Matthew.modafferi@usdoj.gov

Jurisdiction

          This matter falls under the Federal Tort Claims Act (28 U.S.C. § 2671). Defendant does

not dispute jurisdiction.


1
  This Pre-trial Order relates to the liability portion of the case. The parties respectfully note that
fact discovery has concluded and they reserve the right to conduct expert discovery, if necessary.



                                                                                           Belmosa v. USA
                                                                                               1|P a g e
  Case 1:19-cv-06788-BMC Document 18 Filed 11/16/20 Page 2 of 4 PageID #: 62




Claims and Defenses to be Tried:

By Plaintiff:

        Plaintiff alleges that on August 22, 2016, while making a delivery at the United States

Postal Service (“USPS”) location at JFK International Airport (“JFK”), he stepped out of his truck

and tripped and fell due to a defect in the pavement of the cargo roadway. Plaintiff alleges that

the USPS was negligent in failing to properly inspect, repair and maintain the pavement where

Plaintiff fell.

By Defendant:

        The United States denies Plaintiff’s allegations in their entirety, and asserts the following

defenses:

1.      The United States did not breach any duty and was not negligent.

2.      The United States submits that the pavement in question was not defective, and should the
        Court find that a defect existed, any such defect was trivial.

3.      The United States did not have actual or constructive notice of any alleged defective
        condition.

4.      No acts or omissions by the United States were the proximate cause of any injury sustained
        by Plaintiff.

5.      Plaintiff’s negligence was the proximate cause of the damages alleged in the Complaint.

        Should the Court find that Plaintiff has met his burden of proving negligence, the United

States reserves the right to include additional affirmative defenses relating to Plaintiff’s claims for

damages.

Jury/Non-Jury

        As the instant matter concerns the Federal Tort Claims Act, the matter is to be tried without

a jury. The parties anticipate needing approximately one day for the liability portion of the case.




                                                                                           Belmosa v. USA
                                                                                               2|P a g e
 Case 1:19-cv-06788-BMC Document 18 Filed 11/16/20 Page 3 of 4 PageID #: 63




Trial Before Magistrate Judge:

       The parties do not consent to a trial by magistrate judge.

Stipulations

       None at this time.

Witnesses

By Plaintiff:

       Plaintiff intends to call the following witnesses in his case-in-chief:

   1. Alfred Haywood, USPS Maintenance Manager at the JFK USPS facility – actual or
      constructive notice of the defective condition and failure to maintain.

   2. Plaintiff, Anthony Belmosa – the facts and circumstances of the incident that occurred on
      August 22, 2016 and Defendant’s notice of the condition.

By Defendant:

       The United States reserves the right to call the witnesses listed by Plaintiff in its case-in-

chief, including Alfred Haywood – for the USPS’s lack of actual or constructive notice of any

alleged defective condition.

Deposition Testimony:

       The parties do not intend to introduce deposition testimony in their respective case-in-chief,

but reserve the right to use prior sworn testimony for impeachment.

Exhibits:

By Plaintiff:

 Exhibit                     Objection                              Basis for Objection
 1. Two Photographs of the None
 pavement taken by Plaintiff




                                                                                         Belmosa v. USA
                                                                                             3|P a g e
 Case 1:19-cv-06788-BMC Document 18 Filed 11/16/20 Page 4 of 4 PageID #: 64




        Plaintiff reserves the right to use and/or introduce into evidence, for any purpose, exhibits

listed on both parties’ exhibit list. Plaintiff also reserves the right to amend this exhibit list for

good cause and/or to prevent manifest injustice.

By Defendant:

 Exhibit                            Objection                            Basis for Objection
 A. Google Map overhead             None
 view of the USPS JFK
 facility
 B. Citimedical Examination         None
 Report, dated February 8,
 2018

        The United States reserves the right to use and/or introduce into evidence, for any purpose,

exhibits listed on Plaintiff’s exhibit list. The United States also reserves the right to amend this

exhibit list for good cause and/or to prevent manifest injustice.

Relief Sought
        Plaintiff seeks compensation for physical injuries suffered as a result of the trip and fall on

August 22, 2016.

        Defendant disputes that Plaintiff sustained any physical injuries as a result of any actions

by Defendant, and respectfully requests that this Court find that the Defendant is not liable to

Plaintiff. Should the Court find that Plaintiff has met his burden of proving negligence, the United

States reserves the right to object to the relief sought by Plaintiff.


SO ORDERED.

Dated: Brooklyn, New York
                 , 2020



                                                HONORABLE BRIAN. M. COGAN
                                                United States District Judge




                                                                                           Belmosa v. USA
                                                                                               4|P a g e
